 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 628 
 
AN ACT 
To establish a pilot program in certain United States district courts to encourage enhancement of expertise in patent cases among district judges. 
 
 
1.Pilot program in certain district courts
(a)Establishment
(1)In generalThere is established a program, in each of the United States district courts designated under subsection (b), under which—
(A)those district judges of that district court who request to hear cases under which 1 or more issues arising under any Act of Congress relating to patents or plant variety protection are required to be decided, are designated by the chief judge of the court to hear those cases;
(B)cases described in subparagraph (A) are randomly assigned to the judges of the district court, regardless of whether the judges are designated under subparagraph (A);
(C)a judge not designated under subparagraph (A) to whom a case is assigned under subparagraph (B) may decline to accept the case; and
(D)a case declined under subparagraph (C) is randomly reassigned to 1 of those judges of the court designated under subparagraph (A).
(2)Senior judgesSenior judges of a district court may be designated under paragraph (1)(A) if at least 1 judge of the court in regular active service is also so designated.
(3)Right to transfer cases preservedThis section shall not be construed to limit the ability of a judge to request the reassignment of or otherwise transfer a case to which the judge is assigned under this section, in accordance with otherwise applicable rules of the court.
(b)Designation
(1)In generalNot later than 6 months after the date of the enactment of this Act, the Director of the Administrative Office of the United States Courts shall designate not less than 6 United States district courts, in at least 3 different judicial circuits, in which the program established under subsection (a) will be carried out.
(2)Criteria for designations
(A)In generalThe Director shall make designations under paragraph (1) from—
(i)the 15 district courts in which the largest number of patent and plant variety protection cases were filed in the most recent calendar year that has ended; or
(ii)the district courts that have adopted, or certified to the Director the intention to adopt, local rules for patent and plant variety protection cases.
(B)Selection of courtsFrom amongst the district courts that satisfy the criteria for designation under this subsection, the Director shall select—
(i)3 district courts that each have at least 10 district judges authorized to be appointed by the President, whether under section 133(a) of title 28, United States Code, or on a temporary basis under any other provision of law, and at least 3 judges of the court have made the request under subsection (a)(1)(A); and
(ii)3 district courts that each have fewer than 10 district judges authorized to be appointed by the President, whether under section 133(a) of title 28, United States Code, or on a temporary basis under any other provision of law, and at least 2 judges of the court have made the request under subsection (a)(1)(A).
(c)DurationThe program established under subsection (a) shall terminate 10 years after the end of the 6-month period described in subsection (b).
(d)ApplicabilityThe program established under subsection (a) shall apply in a district court designated under subsection (b) only to cases commenced on or after the date of such designation.
(e)Reports to congress
(1)In generalAt the times specified in paragraph (2), the Director of the Administrative Office of the United States Courts, in consultation with the chief judge of each of the district courts designated under subsection (b) and the Director of the Federal Judicial Center, shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report on the pilot program established under subsection (a). The report shall include—
(A)an analysis of the extent to which the program has succeeded in developing expertise in patent and plant variety protection cases among the district judges of the district courts so designated;
(B)an analysis of the extent to which the program has improved the efficiency of the courts involved by reason of such expertise;
(C)with respect to patent cases handled by the judges designated pursuant to subsection (a)(1)(A) and judges not so designated, a comparison between the 2 groups of judges with respect to—
(i)the rate of reversal by the Court of Appeals for the Federal Circuit, of such cases on the issues of claim construction and substantive patent law; and
(ii)the period of time elapsed from the date on which a case is filed to the date on which trial begins or summary judgment is entered;
(D)a discussion of any evidence indicating that litigants select certain of the judicial districts designated under subsection (b) in an attempt to ensure a given outcome; and
(E)an analysis of whether the pilot program should be extended to other district courts, or should be made permanent and apply to all district courts.
(2)Timetable for reportsThe times referred to in paragraph (1) are—
(A)not later than the date that is 5 years and 3 months after the end of the 6-month period described in subsection (b); and
(B)not later than 5 years after the date described in subparagraph (A).
(3)Periodic reportsThe Director of the Administrative Office of the United States Courts, in consultation with the chief judge of each of the district courts designated under subsection (b) and the Director of the Federal Judicial Center, shall keep the committees referred to in paragraph (1) informed, on a periodic basis while the pilot program is in effect, with respect to the matters referred to in subparagraphs (A) through (E) of paragraph (1). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
